657 N.W.2d 567 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST John Dov SCOTT, a Minnesota Attorney, Registration No. 270635.
No. C9-03-260.
Supreme Court of Minnesota.
March 4, 2003.


*568 ORDER
PAUL H. ANDERSON, Associate Justice.
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent John Dov Scott has committed professional misconduct warranting public discipline, namely, respondent made false statements of fact to the court in his own marital dissolution and custody matter in violation of Minn. R. Prof. Conduct 3.3(a)(1), 8.4(c) and 8.4(d).
Respondent admits that his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLRP), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 30-day suspension from the practice of law; compliance with Rule 26, RLPR, successful completion of the professional responsibility examination under Rule 18(e), RLPR within one year; and payment of $900 in costs pursuant to Rule 24, RLPR. The parties further recommend that respondent be reinstated following the expiration of the suspension provided that at least 15 days before the expiration of the suspension period, respondent files an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that respondent is current with Continuing Legal Education and has fully complied with Rules 24 and 26, RLPR.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent John Dov Scott is suspended from the practice of law for 30 days, effective 14 days from the date of this order, subject to the agreed-upon conditions set forth above. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.